Citation Nr: 0602064	
Decision Date: 01/25/06    Archive Date: 01/31/06

DOCKET NO.  03-09 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUES

1.  Entitlement to an increased rating for lumbar disc 
disease, currently evaluated as 40 percent disabling.  

2.  Entitlement to service connection for a major depressive 
disorder secondary to service-connected lumbar disc disease.  

3.  Entitlement to an effective date earlier than December 
17, 2001, for a rating of 40 percent for lumbar disc disease.  

4.  Entitlement to an effective date earlier than December 
17, 2001, for the grant of a total disability rating based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from January 1975 to 
June 1976.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of July 2002 and August 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Wichita, Kansas.  

In June 2003, the veteran and his spouse testified during a 
hearing before RO personnel; a transcript of that hearing is 
of record.  

(In the July 2002 rating decision the RO denied the veteran's 
claim for an increased rating greater than 10 percent for 
left lower extremity radiculopathy.  In August 2002, the 
veteran filed a notice of disagreement (NOD).  In addition, 
in an April 2005 rating decision, the RO found CUE in a 
November 3, 1999, rating decision, and as a result granted an 
increased rating for lumbar disc disease to 20 percent, 
effective May 26, 1999.  In July 2005, in written arguments 
presented to the Board, the veteran submitted an NOD with 
respect to the 20 percent rating assigned.  The Board notes 
that the RO has not issued a statement of the case (SOC) in 
response to the veteran's NODs on either issue.  
Consequently, the Board does not have jurisdiction to review 
the issues.  See 38 C.F.R. §§ 20.200, 20.202 (2005).  
Nevertheless, the issues will be remanded with instructions 
to issue an SOC.)


REMAND

Initially, the Board notes that with respect to the veteran's 
claim for a major depressive disorder as secondary to 
service-connected lumbar disc disease, the medical evidence 
of record does not necessarily reflect a diagnosis of a major 
depressive disorder.  

In a report of a June 2002 VA examination, the examiner noted 
that the veteran suffered from bipolar affective disorder, 
depressed type, and that this was not related to his service-
connected low back disability.  The examiner noted that the 
veteran's bipolar affective disorder was due to a chemical 
imbalance and likely to be more genetically determined.  
Thereafter, an October 2002 University of Kansas Cancer Pain 
Management Service clinical record notes an impression of 
chronic low back pain, right hip pain, and mood disorder 
secondary to pain.  A subsequent statement from Teresa D. 
Long, M.D., dated in June 2003, reflects her opinion that the 
veteran's lumbar pain, ". . . has a strong effect of de-
stabilizing his mood, impairing sleep, energy, appetite and 
ability to function socially."  Dr. Long also indicated that 
within the last three months the veteran had had an 
exacerbation of pain with evidence on MRI (magnetic resonance 
imaging) of mild disc bulging in the thoracic spine with mild 
right-sided effacement of the cord (T6-7 and T7-8).  

In this case, the diagnosis of mood disorder secondary to 
pain was noted without any discussion or rationale, and 
appears to include pain associated with a nonservice-
connected right hip disability.  In addition, the subsequent 
finding from Dr. Long only notes that the veteran's "back" 
pain destabilizes his mood and not that there is otherwise 
any psychiatric disability or disorder associated with such 
pain.  Therefore, given that it is not entirely clear whether 
the veteran does in fact suffer from psychiatric disability 
caused or made worse by his service-connected lumbar disc 
disease, the Board believes that a well-reasoned, well-
supported medical opinion from a psychiatrist, addressing the 
question of whether the veteran currently has a psychiatric 
disability that is related on a secondary basis to his 
service-connected lumbar disc disease is needed to fairly 
resolve the claim on appeal.  See 38 U.S.C.A. § 5103A(d).  
Such opinion should be based, in part, upon consideration of 
the veteran's documented history and assertions, to include 
the medical evidence associated with the record.  

A review of the claims file reveals that the veteran last 
underwent a VA examination to evaluate the severity of his 
service-connected lumbar disc disease in June 2002, more than 
31/2 years ago.  Since that time, the medical evidence 
associated with the file would appear to reflect a worsening 
of the veteran's lumbar disc disease.  In this regard, a June 
2003 clinical note from Miami County Medical Center reflects 
the veteran's complaints of a chronic stabbing lower backache 
with no intermittent relief.  The veteran underwent an 
epidural steroid injection for relief of pain.  An April 2003 
clinical note from the pain management clinic at the 
University of Kansas Medical Center reflects the veteran's 
low back pain, as well as hip pain, was worsening and that 
the veteran was "completely debilitated" as a result of 
such pain.  The clinician noted that the veteran had mild 
relief when sitting in a "spa."  In the above-noted June 
2003 statement from Dr. Long, the veteran was noted to be 
taking Methadone for his back pain.  

Given the above findings, the Board believes a more 
contemporaneous VA examination to assess the veteran's 
current symptomatology associated with his service-connected 
lumbar disc disease would be helpful in deciding the claim.  
38 U.S.C.A. § 5103A.  See also Olsen v. Principi, 3 Vet. App. 
480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992) (where the veteran claims that a disability 
is worse than when originally rated, and the available 
evidence is too old to adequately evaluate the current state 
of the condition, VA must provide a new examination).  At the 
same time, the Board notes that if it is not possible to 
separate the effects of any nonservice-connected disability, 
such as pain associated with the veteran's thoracic spine 
disability, from that of the service-connected lumbar disc 
disease, reasonable doubt should be resolved in the 
claimant's favor with regard to the question of whether 
certain symptoms can be attributed to the service-connected 
lumbar disc disease.  See e.g., Mittleider v. West, 11 Vet. 
App. 181, 182 (1998).  

Under these circumstances, the RO should arrange for the 
veteran to undergo psychiatric, orthopedic, and neurological 
examinations at an appropriate VA medical facility.  The 
Board emphasizes to the veteran that failure to report to the 
scheduled examination, without good cause, may result in a 
denial of his claims.  See 38 C.F.R. § 3.655(b) (2005).  

In addition, as noted in the Introduction above, in August 
2002 the veteran filed an NOD with regard to a July 2002 
rating decision in which he was denied a rating greater than 
10 percent for left lower extremity radiculopathy.  He also 
filed an NOD in July 2005 with regard to an April 2005 rating 
decision in which the RO found CUE in a November 3, 1999, 
rating decision, and as a result granted an increased rating 
from 10 percent to 20 percent for lumbar disc disease, 
effective May 26, 1999.  By filing NODs, the veteran has 
initiated appellate review of those claims.  The next step in 
the appellate process is for the RO to issue to the veteran 
an SOC summarizing the evidence relevant to each issue, the 
applicable legal authority, and the reasons that the RO 
relied upon in making its determination.  See 38 C.F.R. § 
19.29 (2005); Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999); Holland v Gober, 10 Vet. App. 433, 436 (1997).  

Consequently, the claims for a rating greater than 10 percent 
for left lower extremity radiculopathy and a rating greater 
than 20 percent for lumbar disc disease, for the period May 
26, 1999, to December 16, 2001, must be remanded to the RO 
for the issuance of an SOC as to those issues.  The Board 
emphasizes, however, that to obtain appellate review of any 
issue not currently in appellate status, a substantive appeal 
must be filed after an SOC is issued by the RO.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 
20.202 (2005).  

Because the issue regarding a rating higher than 20 percent 
for lumbar disc disease, for the period May 26, 1999, to 
December 16, 2001, is being remanded, and because any 
subsequent adjudication by the RO of that issue may have a 
bearing on the veteran's earlier effective date claims now on 
appeal, it follows that, any Board action on the earlier 
effective date claims would, at this juncture, be premature.  
Hence, the Board will defer consideration of those issues.  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full compliance with the Act and its implementing 
regulations.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claims on appeal.  

Accordingly, these matters are hereby REMANDED for the 
following action:

1.  The RO should issue to the veteran 
and his representative an SOC addressing 
the claims for a rating greater than 10 
percent for left lower extremity 
radiculopathy, and for a rating greater 
than 20 percent for lumbar disc disease 
for the period May 26, 1999, to December 
16, 2001, based on the determination of 
April 2005 that there was CUE in a 
November 1999 decision.  The veteran and 
his representative should be given 
opportunity to appeal.  The veteran and 
his representative are hereby reminded 
that appellate consideration of these 
claims may be obtained only if a timely 
appeal is perfected.  

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record pertaining to the 
claims on appeal.  The RO should also 
invite the veteran to submit any 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  

3.  After securing any additional 
records, the veteran should be scheduled 
for psychiatric, neurological, and 
orthopedic evaluations at the appropriate 
VA medical facility.  The entire claims 
file must be made available to and 
reviewed by each physician designated to 
examine the veteran and the examination 
reports should reflect consideration of 
the veteran's documented medical history 
and assertions.  (The neurological 
examination should be conducted prior to 
the orthopedic examination, and the 
report of that examination made available 
to the orthopedic examiner in connection 
with his/her examination.  All 
appropriate tests and studies (to include 
X-rays and range of motion studies, 
reported in degrees, with normal ranges 
provided for comparison purposes) should 
be accomplished, and all clinical 
findings should be reported in detail.)

Psychiatric examination-The examiner 
should be asked to review the claims 
file, examine the veteran, and provide an 
opinion as to whether it is at least as 
likely as not (i.e., there is at least a 
50 percent probability) that any 
identified or diagnosed psychiatric 
disorder/disability was caused or is 
aggravated (worsening of any underlying 
psychiatric disability or disease versus 
a temporary flare-up of symptoms) by his 
service-connected lumbar disc disease.  
If aggravation by service-connected 
lumbar disc disease is found, the 
physician should attempt to quantify the 
degree of additional disability resulting 
from the aggravation.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for the opinions 
expressed.  

Neurological examination-The examiner 
should identify current neurological 
symptoms associated with the low back.  
The examiner should specifically indicate 
the existence and frequency or severity 
(as appropriate) of each of the 
following: sciatic neuropathy, 
radiculopathy, characteristic pain, 
and/or muscle spasm.  If neurological 
impairment is identified, the level of 
impairment and the particular peripheral 
nerve(s) affected should be reported.  
Additionally, the examiner should comment 
on whether the veteran has experienced 
any incapacitating episodes of low back 
pain requiring bed rest prescribed by a 
physician and treatment by a physician.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for the opinions 
expressed.  

Orthopedic examination-The examiner 
should report range of motion of the low 
back in all directions (in degrees), with 
specific ranges of motion provided for 
comparison purposes.  Clinical findings 
should also include whether, during the 
examination, there is objective evidence 
of pain on motion (if pain on motion is 
present, the examiner should indicate at 
which point pain begins), weakness, 
excess fatigability, and/or 
incoordination associated with the low 
back; and whether, and to what extent, 
the veteran experiences functional loss 
due to pain and/or any of the other 
symptoms noted above during flare-ups or 
with repeated use.  The examiner should 
express such functional losses in terms 
of additional degrees of limited motion.  

Also, to the extent possible, the 
examiner should distinguish the symptoms 
and effects of the service-connected 
lumbar disc disease under consideration 
from those associated with any identified 
thoracic spine disability.  If it is not 
medically possible to do so, the examiner 
should clearly so state, indicating that 
the findings are with respect to the 
veteran's overall impairment due to his 
back disability.  

Considering the results of the 
neurological examination and the 
orthopedic examination findings, the 
orthopedic examiner should offer an 
opinion as to the appropriate 
characterization of, and assessment as to 
the severity of, the service-connected 
lumbar disc disease.  The examiner should 
specifically identify the underlying 
pathologic process causing back pain. 

The examiner should set forth all 
examination findings, along with the 
complete rationale for the opinions 
expressed.  

4.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issues on appeal.  
If the benefits sought are not granted, 
the veteran and his representative should 
be furnished with a supplemental 
statement of the case (SSOC) and afforded 
an opportunity to respond before the 
record is returned to the Board for 
further review.

The RO is advised that it should not 
return the claims file to the Board until 
after the veteran has either perfected an 
appeal for a rating greater than 10 
percent for left lower extremity 
radiculopathy, and/or for a rating 
greater than 20 percent for lumbar disc 
disease for the period May 26, 1999, to 
December 16, 2001, or the time period for 
doing so has expired, whichever comes 
first.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO. The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).
 
 
 
 

